Title: To Thomas Jefferson from William Carmichael, 31 July 1786
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 31 July 1786

Since I had the honor of conveying to you the communications made to me by the Ct. de Florida Blanca respecting the Mission of Mr. Barclay in Morrocco I have received the inclosed Letter for your Excellency from that Gentleman, the contents of which are known to me. I do not know what Congress may decide with regard to the other Barbary states, But I am persuaded that in our actual circumstances negotiation will cost us less than Armaments, altho’ I desire to see the commencement of a Military marine. I have hinted that it might be possible to draw in the Italian Powers in case that hostile measures should be adopted by the States, to contribute in some measure to defray the immense expence that these Armaments must occasion. I beg leave to recommend to your Excellencys Consideration this circumstance. I flatter myself that I have acquired the Confidence of the Corps Diplomatic from Italy to this Court and I think, or I should not mention to you, that I may be of some use to inspire sentiments and to sketch the outlines of projects advantageous to our Interests, should Congress decide to arm instead of negotiating, or should that Body conclude it best to negociate fortiter in re sauviter in modo. The Court of Spain has conducted itself so generously in 
	
 our Affair with the Emperor of Morrocco, I have so many reasons to be assured of the King and Minister’s desire to serve us in promoting our accommodation with the other Barbary powers, That If my advice could have the Least weight, I should counsel our Ministers to sollicit the good offices of his C. M. to further the views of the States on this head. I will stake my reputation on the best endeavours of Spain and forfeit all confidence if the Ct. de Florida Blanca doth not act as effecaciously as circumstances will permit him to effect what he hath already promised me. You Sir ought to know our present Situation, particularly with G.B. I have just learned positively what I suspected long ago that the British Ministry would accomodate their Disputes with respect to the Mosquito shore with Spain. This has been done to the Satisfaction of this Court. Campo at London has the merit of this sort of convention, Tho’ the Minister of G.B. here has had the whole trouble. I have not seen the articles of this arrangement, but I know that the British are to evacuate the Mosquito shore and that they think themselves recompensed by cessions more extensive in another quarter. [I had almost determined not to write you on foreign politics. But when I reflect that you represent my country and that all positive information that you may receive with respect to what occupies the Attention of a great part of Europe cannot be displeasing to you but the Contrary, I cannot refrain from observing that] the Accommodation between this Court and that of Naples as proposed by France, will not be accepted. At the same time permit me to ask you in what State our Treaty is with Naples. I have a sure channel to convey such Insinuations as may be thought proper to the Persons who have the influence most important there. Mr. Lamb’s bad State of health, it seems, doth not permit his speedy return to America. There is little appearance that either Naples or Portugal will make their peace with the Regency. Our Treaty meets with Obstacles much greater than you apprehended with Portugal. Permit me to tell you that there is a great probability that the Ambassador of that Nation here will be appointed first Minister, that the Chevalier Pinto is of another party, [that This Ambassador has offered in case Congress sent a Minister to Portugal, to engage the Queen to insinuate that it would please her to have me nominated and this he constantly repeats to me. For which I can give you no other reason than that I am on the best footing with a Lady who has the care of the Infanta Carlotta daughter of the Prince of Asturias now established in portugal.] The Ct. de F. B. has been indisposed for some time. This is a  public Misfortune but still more to me personally. Mr. Barclay mentions to me that the English are in disgrace in Morrocco. If your powers from Congress are so extensive as to admit Mr. Barclays negotiating in Barbary, If even you can conjointly with Mr. Adams take upon you what certainly I would do [unknown and unprotected as I am] to consult the Public Interest without orders, You will Allow that gentleman to make overtures, in order to prevent hostilities and at least to give time to Congress to adopt such measures as they may Juddge proper. Be assured that all that I can do to second the operations of a man proper to be employed as he is, I shall do chearfully. [I have no late news from America and shall be Obliged to you for all information that you may have received from thence. Altho I have not the honor to be personally known to you, I beg your Excellency to be perswaded that I have no other Ambition than to be esteemed by those whom the Suffrages of their Country and their own merit have entitled to universal esteem. My only cause of discontent is that I have preferred the respectability of my representation and what I thought the honor of my country in a crisis, where that representation was necessary, to my personal interests. But I have more than enough to leave this country without exposing myself either personally or in a public character. Of this I wish Messrs. Grand to be persuaded. They are the first persons who ever protested a bill of Exchange drawn by me a public Servant of Congress, and they ought to remember that perhaps I was the first Person that was the means of procuring them commissions which raised their house from its former Obscurity. Mr. George Grand also ought to remember that in Consideration of my Attachment to his family and from respect to the Advice of a friend whom I venerate I did not expose him for having dared to break the Seal of Letters addressed to me from a chargè des affairs of America. I have all the proofs that I could wish on this Subject. Hitherto I have treated with lenity a person to whom I never gave any provocation Because I respected his friends and connections. I am sorry to trouble you with similar details, but I feel and I speak too often after my feelings and never more than when I have the honor to Assure you of the great regard and Esteem of Dr. Sir Your Excellencys Obliged & Humble Servt.,

Wm. Carmichael]

